Citation Nr: 0838694	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to July 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the claims file.  At the 
hearing, the veteran was granted a 90 day abeyance period for 
submission of additional evidence; no further evidence was 
received.


FINDINGS OF FACT

1.  There is credible corroborating evidence that the veteran 
was subjected to sexual abuse and mental trauma in service.

2.  The veteran has a VA diagnosis of PTSD; a VA examiner has 
opined that the veteran's PTSD is related to the corroborated 
stressor events in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors; they must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service treatment records contain no mention of 
complaints, findings, or diagnosis of PTSD.  Service 
personnel records note that she requested, and was approved 
for, early separation from service due to pregnancy.

In her October 2002 claim of service connection for PTSD, the 
appellant alleged that she was beaten and raped on numerous 
occasions in service, and that the Army did nothing to 
discourage it.  In her stressor statement she further 
reiterated that J. M., the soldier committing the abuse (and 
father of her child), physically, sexually and mentally 
abused her, even while she was pregnant.  She stated that she 
was not allowed to seek medical help while in the military 
because J. M. (who was then a married noncommissioned officer 
who was superior to her) prevented it.

Letters from J. M. in essence acknowledge that he gravely 
mistreated the veteran.  

VA treatment records from November 1988 to June 2007 show 
ongoing treatment for various psychiatric disorders to 
include PTSD.

On October 2005 VA mental health assessment, the examiner 
noted the veteran's history of several pre-service rapes and 
assaults, and that she requested an early discharge from the 
military in order to protect herself and her unborn child 
from her boyfriend (J.M., father of her child) who was 
severely mentally, physically and sexually abusing her.  
Based on history elicited and mental status evaluation, the 
examiner provided an Axis I diagnosis of PTSD, and opined 
that the veteran has PTSD from physical, sexual, and mental 
abuse she incurred while she was in the military.  

The veteran has an Axis I diagnosis of PTSD (in accordance 
with DSM-IV), and receives VA treatment for such disability.  
Her accounts of sexual and mental abuse in the military by a 
married noncommissioned officer are, in essence, corroborated 
by the fact that she bore the child of that individual, and 
by his letters acknowledging abuse.  A VA examiner has opined 
that her diagnosis of PTSD is related to the sexual trauma 
and mental abuse she suffered in the military.  The Board 
finds no reason in the record to question the competence of 
that VA care-provider.  The Board recognizes that the veteran 
was subjected to sexual abuse trauma prior to service and has 
(apparently) experienced abuse since.  Nevertheless, all the 
legal requirements for establishing service connection for 
PTSD are met.  Service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


